Wade, C. J.
1. Regardless of whether a plea of the general issue only, to a suit on an unconditional contract in writing in the municipal court of Atlanta (established in lieu of justices’ courts), could be amended, the proposed amendment, which set up as a defense to the recovery of rent the claim that the tenant was unable to use and occupy the premises, because of objections interposed by persons living in the neighborhood and adjacent to the rented premises, constituted no valid plea. In the rent contract there was no implied covenant on the part of the landlord that the premises rented were suitable or fitted for the particular use for which they were intended by the tenant, or that the tenant would not be disturbed or annoyed in his use of the premises by the acts of other persons, not under the control of the landlord. Sec Adair v. Allen, 18 Ga. App. 636 (89 S. E. 1099).
(a) If in fact the plaintiffs induced the defendant Wright (the maker of the notes indorsed by the other defendant) to execute the notes, by representing that he could occupy .peaceably the rented premises without objection on the part of third'persons residing in that locality, it does not .appear that there was any reason why Wright should have elected to accept this assurance on the part of the renting agents, without himself ascertaining the facts (see Tallent v. Crim, ante, 16 (90 S. E. 742, and cit.) ; nor does it appear that such representation, if made, amounted to more than an expression of an opinion on the part of these agents. See Wrenn V. Truitt, 116 Ga. 708 (43 S. E. 52) ; Martin v. Harwell, 115 Ga. 156 (41 S. E. 686) ; Tindall v. Harlcinson, 19 Ga. 448. Such representation, if made, 'could not have amounted to more than an expression of the personal conviction of the agents negotiating the loan, in whose name the suit was brought as lwlders of the notes, and could not have .amounted to a guarantee that adjacent property holders might not thereafter object to "the occupancy of the premises by the defendant Wright. *192. The appellate division of the municipal court of Atlanta did not err in overruling the motion for a new trial. Judgment affirmed.
Decided November 22, 1916.
Complaint; from municipal court of Atlanta. April 21, 1916.
Foster & StocJcbridge, for plaintiffs in error.
Moore é Pomeroy, W. P. Coles, contra.